Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2 and 6-16 are pending in this application.
Response to Amendment
2.	Applicant’s amendment filed 06/01/2022 in response to the previous Office Action (03/01/2022) is acknowledged.  Rejections of claims 1-10 under 35 U.S.C. 102(a)(1) (item 4) and 35 U.S.C. 112(b) (items 6a-6c) have been obviated.  Even though applicants overcome the issues raised in the previous Office Action, applicant’s amendment raises new issues that needs further rejection.  	  

Election/Restrictions
3.	Applicant’s election without traverse of Group I and a single disclosed species (compound of Example 1) in the reply filed on 02/16/2022 is acknowledged.

    PNG
    media_image1.png
    238
    291
    media_image1.png
    Greyscale

Previously, the examiner searched the elected species and found no prior art, thus, the search was expanded and stopped when a prior art was found.  
In response to the previous office Action, applicants amended the claims to overcome the 102(a)(1) rejection, but said amendment would raise an obviousness rejection over the same reference.  Note that the search is ongoing and if the examiner finds another prior art after the response of the obviousness rejection, the next Office Action would be made Final.
To expedite prosecution, the examiner recommends that applicants delete withdrawn claims 11-15.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. WO 94/12495 A1.  Cited reference at pages 60-73 discloses the following exemplary compounds that are almost the same as applicants when applicant’s formula (1) has the following substituents: A = optionally substituted benzene; p = 0; Y = N; and B = optionally substituted aryl and optionally substituted heteroaryl.
 

    PNG
    media_image2.png
    123
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    539
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    154
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    85
    545
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    149
    553
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    84
    518
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    177
    532
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    107
    521
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    107
    520
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    89
    523
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    122
    525
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    111
    565
    media_image13.png
    Greyscale

The only difference between the claimed compounds and the prior art compounds are in the position of substituents on the benzo portion of the benzisoxazole ring (i.e. position of the substituents on the A ring). The prior art compounds are substituted by methoxy, carbamate, hydroxy or bromo at 6 or/and 7 positions as shown above.
Applicants amended the claims to avoid prior art rejection under 102(a)(1) and now require that the substituents on the A ring be at 4-position (see below). 

    PNG
    media_image14.png
    339
    657
    media_image14.png
    Greyscale

Thus, the only difference between applicants and the prior art compounds is a positional isomer. It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349; In re Mehta, 146 USPQ 284, 287; In re Surrey, 138 USPQ 67; Ex Parte Ullyot, 103 USPQ 185; In re Norris, 84 USPQ 459; Ex Parte Naito, 168 USPQ 437, 439; Ex parte Allais, 152 USPQ 66; In re Wilder, 166 USPQ 545, 548; Ex parte Henkel, 130 USPQ 474; Ex parte Biel, 124 USPQ 109; In re Petrzilka, 165 USPQ 327; In re Crownse, 150 USPQ 554; In re Fouche, 169 USPQ 431; Ex parte Ruddy, 121 USPQ 427; In re Wiechert, 152 USPQ 249,  In re Shetty, 195 USPQ 753.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). See also MPEP 2144.09, second paragraph.  In order to overcome this rejection, the examiner recommends that applicants show unexpected results. 
Objection
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but maybe allowable after further search if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					 
Allowable Subject Matter
8.	Claims 8-10 are allowed.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 8, 2022